       Case 2:18-cr-00100-JAM Document 63 Filed 12/11/20 Page 1 of 5



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5
     Attorney for Defendant
6    SCOTT HOWARD
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                    Case No. 2:18-cr-100 JAM
10
                       Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
11                                                 STATUS CONFERENCE
              v.
12
      SCOTT HOWARD,                                 DATE:          December 15, 2020
13                                                  TIME           9:30 a.m.
                       Defendant.                   JUDGE:         Hon. John A. Mendez
14
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney through Amy Schuller Hitchcock, Assistant United States Attorney, attorney for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P.
19   Negin, Attorneys for Scott Howard, that the status hearing scheduled for December 15, 2020, be
20   continued to March 23, 2021 and that the Court exclude time pursuant to the Speedy Trial Act.
21           On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
22   the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
23   this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
24   Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court
25   has allowed district judges to continue criminal matters.
26           This and previous General Orders, as well as the declarations of judicial emergency, were
27   entered to address public health concerns related to COVID-19.
28           Although the General Orders and declarations of emergency address the district-wide
                                                    1
     Stipulation and Order to Continue Status                      United States v. Howard, 2:18-cr-100-JAM
     Conference
       Case 2:18-cr-00100-JAM Document 63 Filed 12/11/20 Page 2 of 5



1    health concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice
2    provision “counteract[s] substantive openendedness with procedural strictness,” “demand[ing]
3    on-the-record findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).
4    “[W]ithout on-the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507.
5    Moreover, any such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-
6    Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice
7    continuance must set forth explicit findings on the record “either orally or in writing”).
8            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
9    mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent
10   declaration of judicial emergency require specific supplementation. Ends-of-justice
11   continuances are excludable only if “the judge granted such continuance on the basis of his
12   findings that the ends of justice served by taking such action outweigh the best interest of the
13   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such
14   period is excludable unless “the court sets forth, in the record of the case, either orally or in
15   writing, its reason or finding that the ends of justice served by the granting of such continuance
16   outweigh the best interests of the public and the defendant in a speedy trial.” Id.
17           The General Orders and declaration of judicial emergency exclude delay in the “ends of
18   justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not
19   directly address continuances stemming from pandemics, natural disasters, or other emergencies,
20   this Court has discretion to order a continuance in such circumstances.
21           In light of the societal context created by the foregoing, this Court should consider the
22   following case-specific facts in finding excludable delay appropriate in this particular case under
23   the ends-of-justice exception, § 3161(h)(7) (Local Code T4).
24           Defense counsel continues to investigate and develop critical mitigation but is hampered
25   by the COVID-19 pandemic logistics and restrictions.
26
             Defense counsel desires additional time to conduct this investigation, discuss potential
27
     resolution with the government, confer with her client, and otherwise prepare for trial. Defense
28
                                                      2
     Stipulation and Order to Continue Status                        United States v. Howard, 2:18-cr-100-JAM
     Conference
       Case 2:18-cr-00100-JAM Document 63 Filed 12/11/20 Page 3 of 5



1    preparation has been significantly affected by the public health concerns and public safety
2    measures instituted related to COVID-19, as noted in General Orders 611, 612, 617 and 618, and
3    judicial declarations of emergency. These public health concerns and the challenges presented by
4    the evolving COVID-19 pandemic have affected defense counsel’s ability to conduct
5    investigation and confer with her client. This is particularly so due to public safety measures
6    instituted, such as stay-at-home orders, travel restrictions, and closures, and the pretrial
7    conditions that prohibit defendant’s access to the internet. Nevertheless, defense counsel
8    continues to diligently prepare for trial and confer with the government regarding resolution.
9            Defense counsel believes that failure to grant the above-requested continuance would
10   deny her the reasonable time necessary for effective preparation, taking into account the exercise
11   of due diligence and the difficulties that the COVID-19 pandemic creates for effective client
12   preparation and consultation. In addition, given Mr. Howard’s mental health and internet
13   restrictions, counsel believes that at this time it would be best for him to personally appear in
14   court at such time it is safe to do so. There is no urgency required in Mr. Howard’s case and he
15   is not prejudiced in any way by the delay.
16           The government does not object to the continuance.
17           In addition, because of the public health concerns cited by the General Orders and
18   declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an
19   ends-of-justice delay is particularly apt in this case.
20           Based on the above-stated findings, the ends of justice served by continuing the case as
21   requested outweigh the interest of the public and the defendant in a trial within the original date
22   prescribed by the Speedy Trial Act.
23            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24   excluded from December 15, 2020 through and including March 23, 2021, pursuant to 18
25   U.S.C. §3161 (h)(7)(A)and (B)(iv) [reasonable time to prepare] and General Order 479, Local
26
     Code T4 based upon continuity of counsel and defense preparation.
27                     (Remainder of page intentionally left blank. Signatures to follow.)
28
                                                      3
     Stipulation and Order to Continue Status                        United States v. Howard, 2:18-cr-100-JAM
     Conference
       Case 2:18-cr-00100-JAM Document 63 Filed 12/11/20 Page 4 of 5



1    DATED: December 11, 2020                   Respectfully submitted,
2
                                                HEATHER E. WILLIAMS
3                                               Federal Defender

4                                               /s/ Lexi P. Negin
                                                LEXI P. NEGIN
5                                               Assistant Federal Defender
6                                               Attorney for Scott Howard

7
8    DATED: December 11, 2020                   MCGREGOR W. SCOTT
                                                United States Attorney
9
10                                              /s/ Shea Kenny
                                                SHEA KENNY
11                                              Assistant United States Attorney
                                                Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
     Stipulation and Order to Continue Status                  United States v. Howard, 2:18-cr-100-JAM
     Conference
       Case 2:18-cr-00100-JAM Document 63 Filed 12/11/20 Page 5 of 5



1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from December 15, 2020, up to and including March 23, 2021,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the December 15, 2020 status conference is vacated and shall be continued until March
13   23, 2021, at 9:30 a.m.
14
15   DATED: December 11, 2020                        /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
16
                                                     UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
     Stipulation and Order to Continue Status                       United States v. Howard, 2:18-cr-100-JAM
     Conference
